Citation Nr: 0014019	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
postoperative Osgood-Schlatter Disease of the left knee, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a temporary total evaluation for 
convalescence following surgery on July 18, 1997, pursuant to 
38 C.F.R. § 4.30 (1999). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1980.  This case comes before the Board of 
Veterans' Appeals (Board) from an appeal of a rating decision 
by the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veteran Affairs (VA), in which the RO 
denied an increased rating for residuals of postoperative 
Osgood-Schlatter Disease of the left knee, and denied a 
temporary total evaluation under 38 C.F.R. § 4.30.  

In his Notice of Disagreement and during his Travel Board 
Hearing, the veteran refers to "Paragraph 29" benefits, or 
benefits pursuant to 38 C.F.R. § 4.29 for his July 1997 
arthroscopic surgery.  While the Board notes that the veteran 
testified during his hearing that he was in the hospital for 
just one day in July 1997 for outpatient surgery, the matter 
must be referred to the RO for appropriate action.     


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected residuals of 
postoperative Osgood-Schlatter Disease of the left knee is 
manifested by complaints of recurrent pain and swelling, 
frequent hyperextensions and objective evidence of tenderness 
to palpation over the medial joint line and over the patellar 
tendon insertion into the tibial tubercle, some limitation in 
flexion, use of a knee brace for instability, compression 
stockings for effusion, and x-ray evidence of osteoarthritis 
of the left knee.  

3.  The veteran has not submitted evidence that his 
hospitalization on July 18, 1997 required at least one month 
of convalescence or resulted in severe postoperative 
residuals.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating of 20 percent, 
and no higher, for residuals of postoperative Osgood-
Schlatter Disease of the left knee under Diagnostic Code 5257 
have been satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§  3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5257 (1999).

2.  The criteria for an assignment of a separate 10 percent 
rating, and no higher, for residuals of postoperative Osgood-
Schlatter Disease of the left knee under Diagnostic Codes 
5010-5003 have been satisfied.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§  3.321, 4.1, 4.3, 4.7, 
4.25, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5010-5003 
(1999).

3.  The criteria for a temporary total evaluation based on 
hospitalization requiring convalescence have not been met.  
38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Increased rating

The veteran has presented a well-grounded claim for an 
increased evaluation for the service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In a December 1980 rating 
decision, the RO granted service connection for residuals of 
postoperative Osgood-Schlatter's Disease of the left knee, 
with a noncompensable rating under Diagnostic Code 7805 
effective September 17, 1980, the date following separation 
from service.  The veteran's service medical records show 
that the veteran was diagnosed with Osgood-Schlatter's 
Disease of the left knee and underwent two inservice left 
knee operations, in 1977 and 1978, for excision of a left 
knee ossicle and removal of exostosis of the left proximal 
tibia.  A December 1980 VA examination report noted the 
veteran's complaints of left knee stiffness, but the 
examination detected no left knee problems except for two 
tiny calcifications of the lower patellar ligament, detected 
on X-ray examination.  

In an October 1995 rating decision, the RO granted an 
increased rating for the veteran's left knee condition to 10 
percent, effective July 7, 1995, under Diagnostic Codes 7805-
5257, based on evidence from an August 1995 VA examination 
that revealed complaints of a swollen and painful left knee 
and findings of mild soft tissue swelling over the proximal 
tibial tubercle.  In July 1997, the veteran underwent 
arthroscopic surgery of the left knee following complaints of 
left knee pain.  The postoperative diagnosis was mild left 
knee osteoarthritis, lateral compartment greater than medial 
compartment.  Subsequent rating actions by the RO confirmed 
the 10 percent disability rating.       
 
The veteran has appealed the assignment of a 10 percent 
rating for his service connected left knee condition, and 
contends that a higher rating is warranted.  After a review 
of the records, the Board finds that the evidence supports 
his claim for an increased evaluation.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The United 
States Court of Veterans Appeals, (now the United States 
Court of Appeals for Veterans Claims, hereinafter the Court) 
has interpreted 38 U.S.C.A. § 1155 as implicitly containing 
the concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code (DC) 
7800 with an additional 10 percent rating for tender and 
painful scars under DC 7804 and a third 10 percent rating for 
facial muscle injury interfering with mastication under DC 
5325.  The Court found that the critical element was that 
none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and 5257, citing Esteban.  
Thus, in addition to considering whether an increased 
evaluation for the residuals of postoperative Osgood-
Schlatter's Disease of the left knee is warranted under DC 
7805-5257, the Board will also analyze whether compensable 
evaluations are warranted for any other manifestations that 
may be rated under DC 5256, 5258, 5259, 5260, 5261, 5262, 
5263, or 5010.

The veteran's 10 percent disabling left knee condition is 
rated under DC 7805-5257.  Disabilities under DC 7805 are for 
scars, other, and are to be rated on limitation of function 
of part affected.  DC 5257 rates other impairment of the 
knee, with recurrent subluxation or lateral instability of 
the knee rated at 30 percent when severe, 20 percent when 
moderate, and 10 percent when slight.

The most recent VA examination, from February 1999, reveals 
that that the veteran complains of recurrent pain and 
swelling of the left knee, which is aggravated by standing, 
walking, kneeling, squatting and weather changes.  He has 
been prescribed oral medication and uses a Don Joy knee 
brace.  Upon examination, the veteran weighed 480 pounds, and 
was ambulatory without evidence of an antalgic limp following 
removal of the left knee brace.  He had a healed, nontender 
four-inch incision over the anterior aspect of the left knee 
with healed arthroscopic portals about the left knee.  
Tenderness was detected on palpation over the medial joint 
line and over the patellar tendon insertion into the tibial 
tubercle.  There was no evidence of palpable left knee 
effusion, McMurray's test was negative and the cruciate and 
collateral ligaments were intact.  There was evidence of 
limited range of motion - extension to zero degrees with 
flexion to 105 degrees.  There was no evidence of atrophy, 
deep tendon reflexes were hypoactive but bilateral in the 
lower extremities, and extensor hallucis longus power was 
rated normal.  X-ray examination of the knee showed 
posttraumatic osteoarthritic changes.     

During his February 2000 Travel Board Hearing, the veteran 
testified that he misses approximately one day of work per 
week due to pain and swelling of the left knee.  He also 
stated that he wears a knee brace because his knee pops out 
of joint, or hyperextends, sometimes once a week or more, and 
sometimes once a month.  He also stated that he lost 70-80 
days of work last year due to left knee problems, which 
affects his ability to operate a forklift for his postal 
service job.  The veteran has also submitted directly to the 
Board VA medical treatment records.  In January 1998, VA 
medical progress notes indicate that the veteran's knee brace 
is being used to prevent severe hyperextension of the left 
knee.  These records also show that VA issued him compression 
stockings for left knee effusion in August 1999, and that he 
was assessed as having severe degenerative joint disease of 
the left knee in June 1999.  This degenerative joint disease 
condition was assessed as one that would not improve and is 
permanent.  The VA examiner noted that he is disabled from 
prolonged standing, kneeling, squatting and walking for 
periods longer than 5 minutes and distances greater than 20 
feet.       

This recent evidence, both from the veteran's hearing 
testimony and VA treatment records, indicates that the 
veteran has more than slight recurrent subluxation or lateral 
instability.  The history of hyperextension of the left knee, 
which occurs with a frequency of from once a week to once a 
month, and the need for a knee brace are more indicative of a 
moderate condition.  Therefore, an increased rating to 20 
percent is warranted under DC 5257.  The Board does not find 
evidence of limitation of motion due to left knee scars.  
Thus, a compensable rating under DC 7805 is not warranted.

The Board has considered an additional rating for limitation 
of flexion or extension under DC 5260-5261.  However, with 
the most recent VA examination revealing extension to zero 
degrees and flexion to 105 degrees, a compensable rating is 
not warranted under either of these code sections.  In 
reviewing other diagnostic codes pertinent to the knee, The 
Board finds that the required manifestations for evaluation 
under DC 5256 (knee, ankylosis), 5258 (cartilage, dislocated, 
semilunar), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (tibia and fibula, impairment of), and 5263 
(genu recurvatum) are not applicable.  The presence of 
ankylosis of the right knee, dislocation or removal of 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum have not been demonstrated.  

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  § 4.59 is utilized for painful 
motion with any form of arthritis.  

The right knee symptomatology most frequently cited by the 
veteran has been pain and swelling.  The current medical 
evidence does show objective evidence of tenderness of the 
left knee and sufficient evidence of decreased ability in 
strength, speed, endurance, and increased fatigability of the 
left knee.  As an example, the veteran cannot walk or stand 
for more than 5 minutes or longer than 20 feet without 
difficulty.  The Board also notes that the veteran has 
confirmed posttraumatic left knee arthritis, which has been 
characterized by one VA examiner as being severe.  

Posttraumatic arthritis is rated as for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  

In this case, as discussed above, the limitation of motion of 
the leg does not warrant a compensable evaluation under 
either Diagnostic Codes 5260 and 5261.  Nonetheless, with x-
ray evidence of traumatic arthritis, the painful and limited 
motion warrants a 10 percent rating under Diagnostic Code 
5003.  Thus, the Board finds that after considering the 
criteria found in Sections 4.40, 4.45 and 4.59, that an 
additional separate 10 percent rating is warranted by the 
evidence.  Combining this 10 percent rating for functional 
loss due to pain and posttraumatic arthritis with the 20 
percent rating under DC 5257, the combined rating is 30 
percent.  See 38 C.F.R. § 4.25 (1999).    

The combined 30 percent disability rating according to the 
Schedule does not, however, preclude the Board from granting 
a higher rating for this knee disability.  In Floyd v. Brown, 
9 Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
knee.  However, the record does not establish a basis to 
support a higher rating under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record does show that the veteran 
has required frequent hospitalization for his left knee 
disability to necessitate an extraschedular rating.  The 
Board notes that since his service separation, the veteran 
has undergone only one operation on his left knee, which was 
performed on an outpatient basis in 1997.  The Board also 
acknowledges that the veteran's left knee condition has 
caused him to lose time from work as a forklift operator.  
However, the Board finds that this evidence was taken into 
consideration in the granting of the increased schedular 
rating to 30 percent, and that further extraschedular rating 
is not warranted by the evidence regarding employment.  For 
the reasons noted above, the Board concludes that the 
impairment resulting from this disability is adequately 
compensated by the rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted in this case.

	II.  Temporary total evaluation  

The veteran contends that he is entitled to a temporary total 
disability evaluation for postoperative convalescence by 
reason of his VA arthroscopic surgery on July 18, 1997.  
After reviewing the evidence, the Board finds that he is not 
entitled to benefits under 38 C.F.R. § 4.30 (1999).  The 
regulation provides for a total disability rating when it is 
established that treatment of a service-connected disability 
resulted in (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.

In his initial August 1997 claim, the veteran requested a 
temporary total disability for the period of July 18, to 
August 11, 1997.  His request was based on his left knee 
surgery performed by VA on July 18, 1997 and August 1997 VA 
outpatient treatment records that contain a "work 
statement" indicating that the veteran may return to full 
duty on August 11, 1997.  

The Board has reviewed the evidence concerning this 
hospitalization and convalescence and finds that none of the 
three alternative grounds for entitlement under § 4.30 have 
been satisfied.  By the veteran's own statements, and as 
shown in the clinical record, he did not require 
convalescence of at least one month.  His surgery, which he 
described during his Travel Board Hearing as one-day 
outpatient surgery, took place on July 18, 1997 and he was 
cleared to return to work on August 11, 1997.  Clearly, this 
is less than one month convalescence.  Additionally, there is 
no evidence of severe postoperative residuals such as 
incompletely healed wounds, amputation stumps, joint 
immobilization, casts, house confinement, or use of 
wheelchair or crutches.  VA progress notes within two weeks 
of surgery indicate that the veteran was "doing well", with 
good range of motion, no effusion and good quadricep control.  
There is no evidence on record that shows any significant 
post-arthroscopy convalescence problems.  

The Board notes that based on the veteran's statements in his 
Notice of Disagreement and during his Travel Board  Hearing, 
there may be some confusion regarding the prerequisites for 
benefits under § 4.30 and those under § 4.29.  The Paragraph 
29 benefits question has been referred to the RO for action.  
The Board finds that the preponderance of the evidence 
clearly shows that the criteria for a temporary total 
evaluation based on post-surgical convalescence under 
38 C.F.R. § 4.30 have not been met.


ORDER

Entitlement to an increased rating to 20 percent, and no 
greater, under Diagnostic Code 5257 for residuals of Osgood-
Schlatter Disease of the left knee is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  Entitlement to a separate 10 percent rating, and 
no greater, under Diagnostic Code 5010-5003 for residuals of 
Osgood-Schlatter Disease of the left knee is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a temporary total disability evaluation under 
38 C.F.R. § 4.30 for convalescence following arthroscopic 
surgery on July 18, 1997 is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

